Case 7:18-cr-00585-VB Document 107 Filed 07/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee x
UNITED STATES OF AMERICA :

ORDER
Vv.

18 CR 585-01 (VB)
JOHN MCGUIGAN,

Defendant.

- ween x

 

In an undated motion docketed on July 2, 2020 (Doc. #105), defendant John McGuigan
moves for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

Section 3582(c)(1)(A)() authorizes the Court to reduce a term of imprisonment
previously imposed for “extraordinary and compelling reasons.” However, the statute contains
an explicit exhaustion requirement that must be complied with prior to the filing of such a.
motion: “[T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion of
the defendant after the defendant has fully exhausted all administrative rights to appeal a failure
of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from
the receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may
reduce the term of imprisonment . . . if it finds that... extraordinary and compelling reasons
warrant such a reduction.”

Defendant does not claim to have exhausted his administrative rights. The Court does
not have the power to waive the exhaustion requirement. See, e.g., United States v. Ogarro,
2020 WL 1876300, at *3-5 (S.D.N.Y. Apr. 14, 2020); United States v. Roberts, 2020 WL
1700032, at *2 (S.D.N.Y. Apr. 8, 2020).

Accordingly, the motion is DENIED WITHOUT PREJUDICE to refiling after defendant
demonstrates that the exhaustion requirement has been satisfied.

Chambers will mail a copy of this Order to defendant at the following address:

John McGuigan, Reg. No. 86061-054
FCI Danbury

Federal Correctional Institution
Route 37

Danbury, CT 06811

Dated: July 2, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti, U.S.D.J.

 
